      Case 2:20-cv-00155-RMP     ECF No. 51   filed 07/30/21   PageID.478 Page 1 of 2




1

2                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

3
                                                                      Jul 29, 2021
4                                                                        SEAN F. MCAVOY, CLERK




5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
6

7
     KATHY HAY; DAWNA LARSON;
8    and LUCAS BROOKLYN                         NO: 2:20-CV-155-RMP
     ANDERSON,
9                                               ORDER OF DISMISSAL WITH
                               Plaintiffs,      PREJUDICE
10
           v.
11
     ASOTIN COUNTY,
12   WASHINGTON; ASOTIN
     COUNTY HEALTH DISTRICT;
13   ASOTIN COUNTY BOARD OF
     HEALTH; ROBERT LUTZ, in his
14   official capacity as the Local Health
     Officer of Asotin County Health
15   District; JOHN WIESMAN, in his
     official capacity as the Secretary of
16   Health of the Washington State
     Department of Health; KEITH
17   GRELLNER, in his official capacity
     as the Chair of the Washington State
18   Board of Health; and
     CHRISTOPHER SEUBERT, in his
19   official capacity as Chairman of the
     Asotin County Board of
20   Commissioners and member of the
     Asotin County Board of Health,
21
                               Defendants.
     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00155-RMP         ECF No. 51   filed 07/30/21   PageID.479 Page 2 of 2




1          BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

2    Prejudice, ECF No. 50. Having reviewed the Motion and the record, the Court is

3    fully informed and finds good cause to grant dismissal. Accordingly, IT IS

4    HEREBY ORDERED:

5          1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 50, is

6              GRANTED.

7          2. Plaintiffs’ Complaint is dismissed with prejudice and without fees or

8              costs to any party.

9          3. All pending motions, if any, are DENIED AS MOOT.

10         4. All scheduled court hearings, if any, are STRICKEN.

11         5. This Court retains jurisdiction for the purpose of enforcing the terms of the

12             Settlement Agreement. See ECF No. 50-1.

13         IT IS SO ORDERED. The District Court Clerk is directed to enter this

14   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

15   close this case.

16         DATED July 29, 2021.

17
                                                  s/ Rosanna Malouf Peterson
18                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
